VAN ORSDEL, Associate Justice.
This is an appeal from the decision of the Commissioner of Patents, denying the petition of appellants for cancellation of the trade-mark “White Lily” for coffee, registered by appellee company September 18, 1917. Appellants have used “Lily White” as a trade-mark for tea and a large line of groceries since 1895.
The marks are so similar as to be likely to lead to confusion, and the goods, while different in themselves, are used for the same purpose. The case must therefore be reversed, upon the authority of Walter Baker & Co. v. Harrison, 32 App. D. C. 272.
The decision of the Commissioner of Patents is reversed, and tire clerk is directed to certify these proceedings as by law required.
Reversed.